Order entered February 25, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00963-CR

                         CHRISTOPHER ARIC RADKE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F96-02380-N

                               ORDER NUNC PRO TUNC
        The Court GRANTS appellant’s February 21, 2014 motion to extend time to file his pro
se response to the Anders brief filed by counsel. We ORDER appellant to file his pro se
response by MARCH 31, 2014
       The Court DENIES appellant’s February 21, 2014 motion to the extent he seeks
disclosure of exculpatory material. This is an appeal from the trial court’s order and counsel has
already informed the Court that she provided appellant with a copy of the record. The Court will
not consider documents that are not part of the record before the Court.
       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Christopher
Aric Radke, TDCJ No. 806352, Michael Unit, 2664 F.M. 2054, Tennessee Colony, Texas 75886.

                                                      /s/   LANA MYERS
                                                            JUSTICE